      Case 1:16-cv-04003-MLB Document 122 Filed 04/27/20 Page 1 of 10




          IN THE UNITED STATES DISTRICT COURT
         FOR THE NORTHERN DISTRICT OF GEORGIA
                    ATLANTA DIVISION


Latoya Becton, et al.,

                         Plaintiffs,   Case No. 1:16-cv-04003

v.                                     Michael L. Brown
                                       United States District Judge
WBY, Inc., et al.,

                         Defendants.

________________________________/

                                  ORDER

     Plaintiffs sue to recover minimum wages and overtime pay

guaranteed by the Fair Labor Standards Act, 29 U.S.C. § 201 et seq.

(“FLSA”).   (Dkt. 54.)    They claim Defendants misclassified them as

independent contractors when they were actually employees.              (Id.)

Defendants argue they classified Plaintiffs based on the advice of counsel.

(Dkt. 58 ¶ 24.) The problem is that one of the lawyers who allegedly

provided Defendants that advice is also their litigation counsel here.

Plaintiffs seek to disqualify that lawyer. (Dkt. 79.) The Court denies

Plaintiffs’ motion.
      Case 1:16-cv-04003-MLB Document 122 Filed 04/27/20 Page 2 of 10




I.   Background

     Plaintiffs are forty-four current and former entertainers at Follies

Strip Club in Atlanta, Georgia. (Dkt. 54 ¶ 1.) They sue WBY, Inc.,

Follies’s corporate entity, along with two of Follies’s owners, Steven

Youngelson and Surrey White. Plaintiffs claim Defendants misclassified

them as independent contractors, and as a result, did not pay them the

minimum or overtime pay the FLSA requires. (Id.)

     In the early 2010’s, more and more adult entertainers began

bringing FLSA cases arguing employers misclassified them as

independent contractors when they were employees.          (Dkt. 99 at 4.)

Defendant Youngelson questioned whether a court would find Follies

entertainers to be employees. (Dkt. 79 at 5 n.5.) Starting in September

2011, Bennett Alsher, with the law firm Ford & Harrison, began advising

Defendants. (Id. at 5–6.) Mr. Alsher met with Mr. Youngelson to discuss

the ramifications of Clincy v. Galardi South Enterprise Inc., 808 F. Supp.

2d 1326, 1338 (N.D. Ga. 2011), which found adult entertainers to be

employees under the FLSA.        (Dkt. 79 at 6.)    Mr. Alsher told Mr.

Youngelson that Follies had a five percent chance of winning a




                                    2
         Case 1:16-cv-04003-MLB Document 122 Filed 04/27/20 Page 3 of 10




misclassification case and the best way to avoid FLSA liability would be

to change its business model. (Id. at 8–9.)

     Defendants did not want to do this. (Id. at 9.) They sought different

counsel, hiring Tamika Nordstrom and Erica Mason. (Id. at 10–11.)

These two lawyers at first told Defendants they would most likely lose a

misclassification case.      (Id.)   Ms. Nordstrom and Ms. Mason then

investigated Follies’ FLSA practices (primarily interviewing dozens of

dancers) to determine how a court would look at Follies’ employment

practices under the FLSA’s economic realities test. (Id. at 11.) After this

investigation, Ms. Nordstrom and Ms. Mason changed their opinion,

finding Follies had a decent chance to win an FLSA misclassification

claim.     (Id.)   Since then, Defendants and Follies’ entertainers have

engaged in extensive litigation, including four cases currently before this

Court. See Hurst v. Youngelson, No. 1:15-cv-03560 (N.D. Ga. Oct. 7,

2015); Smith v. WBY, Inc., No. 1:16-cv-04017 (N.D. Ga. Oct. 27, 2016);

Barker v. WBY, Inc., No. 1:18-cv-02725 (N.D. Ga. June 4, 2018). One of

Defendants’ lawyers, Ms. Nordstrom, went to work in-house and stopped

representing Follies. (Dkt. 99 at 2.) The second lawyer, Ms. Mason, is

Defendants’ lead counsel in all four cases.



                                       3
      Case 1:16-cv-04003-MLB Document 122 Filed 04/27/20 Page 4 of 10




     Defendants have put up good faith as a defense, meaning

Defendants claim to have relied on counsel’s advice in classifying

entertainers as independent contractors. (Dkt. 58 ¶ 24.) If Defendants

can show good faith, they can avoid paying liquidated damages. See 29

U.S.C. § 260. To show good faith, the “employer bears the burden of

proving an honest intention to ascertain and follow the dictates of the

[FLSA and] must also prove its position was objectively reasonable.”

Hultgren v. Cty. of Lancaster, 913 F.2d 498, 509 (11th Cir. 1990).

Plaintiffs claim they will have to do discovery into the 2015 investigation

and advice to determine whether Defendants acted in objective and

subjective good faith. That means, in Plaintiffs’ view, they may have to

depose Ms. Nordstrom and Ms. Mason. Rule 3.7 of the Georgia Rules of

Professional Conduct bars attorneys from serving as both witness and

advocate for their client. According to Plaintiffs, if Ms. Mason remains

trial counsel, she will be both be an advocate for Defendants and a

witness on the good-faith defense. Plaintiffs thus move to disqualify Ms.

Mason.




                                    4
      Case 1:16-cv-04003-MLB Document 122 Filed 04/27/20 Page 5 of 10




II.   Discussion

      The Local Rules of the Northern District of Georgia require counsel

to comply with the Georgia Rules of Professional Conduct. LR 83.1(C),

NDGa. Rule 3.7(a) of the Georgia Rules of Professional Conduct provides

that “[a] lawyer shall not act as advocate at a trial in which the lawyer is

likely to be a necessary witness except where disqualification of the

lawyer would work substantial hardship on the client.” Disqualification

is an extraordinary remedy that should be “granted sparingly.”

Bernocchi v. Forcucci, 614 S.E.2d 775, 778 (Ga. 2005).         Whether to

disqualify an attorney is within the trial court’s discretion. Shuttleworth

v. Rankin-Shuttleworth of Ga., LLC, 759 S.E.2d 873, 875 (Ga. Ct. App.

2014). When making this determination, a court should move with “great

caution.” Id. at 876 (citation omitted). That is because disqualification

could lead to “unique hardship on the client, including the loss of time,

money, choice of counsel, and specialized knowledge of the disqualified

attorney.” Cohen v. Rogers, 789 S.E.2d 352, 360 (Ga. Ct. App. 2016)

(quotation marks and citation omitted). The court “should consider the

particular facts of the case, balancing the need to ensure ethical conduct




                                     5
      Case 1:16-cv-04003-MLB Document 122 Filed 04/27/20 Page 6 of 10




on the part of the lawyers against the litigant’s right to freely chosen

counsel.” Shuttleworth, 759 S.E. 2d at 875 (citation omitted).

     The Court finds disqualification of Ms. Mason inappropriate both

because she is not a necessary witness and because of the substantial

hardship on Defendants if she were disqualified.              When seeking

disqualification   under    Rule   3.7(a),   “[t]he   party    moving    for

disqualification of a lawyer . . . has the burden of showing that the lawyer

is likely to be a ‘necessary witness’ by demonstrating that the lawyer’s

testimony is relevant to disputed, material questions of fact and there is

no other evidence available to prove those facts.” Cohen, 789 S.E.2d at

362 (citation omitted); see also Hallmark Devs., Inc. v. Fulton Cty., 1:02-

cv-01862, 2004 WL 5492706 at *9 (N.D. Ga. Sept. 27, 2004) (finding

“necessary” for purpose of disqualification under Georgia Rule 3.7

requires proof that the proposed testimony is “relevant, material, and

unobtainable elsewhere”).

     Plaintiffs claim they need to investigate Defendants’ good-faith

defense, and to do so they need to know what legal advice Mr. Youngelson

received when deciding to classify entertainers as independent

contractors. Plaintiffs say Ms. Mason is a necessary witness that they



                                     6
      Case 1:16-cv-04003-MLB Document 122 Filed 04/27/20 Page 7 of 10




will need to depose to find out the advice Mr. Youngelson received. The

Court disagrees. Plaintiffs have other avenues to inquire into the advice

Mr. Youngelson received.         Ms. Nordstrom and Ms. Mason worked

together to advise Defendants on their chances in a misclassification

lawsuit. The Court sees no reason why Ms. Nordstrom cannot explain

the basis for this conclusion.

     Plaintiffs argue there were conversations that Ms. Mason had with

Defendants that did not include Ms. Nordstrom.           But there is no

indication that Ms. Nordstrom’s testimony would differ from Ms. Mason’s

testimony or that the rationales that these lawyers gave, while working

together, would be different in any way. And, of course, without Ms.

Mason as a witness, Defendants probably will not be able to introduce

evidence of any advice she gave outside Ms. Nordstrom’s presence. An

exception to hearsay certainly will not work.       And if anything, Ms.

Mason’s inability to testify might damage Defendants because they

cannot rely on the advice Ms. Mason individually gave as part of their

good-faith defense. Defendants know this disadvantage and chose to

accept it by retaining Ms. Mason as their attorney. The Court issues

this warning.



                                     7
      Case 1:16-cv-04003-MLB Document 122 Filed 04/27/20 Page 8 of 10




     Defendants also argue Mr. Youngelson, who was trained as an

attorney, can testify to the legal advice he received. (Maybe – but see the

warning below.) Plaintiffs claim they would need to depose Ms. Mason

because Mr. Youngelson could not remember the cases Ms. Mason and

Ms. Nordstrom gave him to read and consider. Mr. Youngelson, however,

could be deposed again after refreshing his memory as to the cases he

read. And, again, Mr. Youngelson most likely will be precluded from

testifying about conversations he had with or advice he received from Ms.

Mason alone. By insisting on keeping Ms. Mason as his attorney he

accepts this limitation on the evidence he may be able to present to the

jury. The Court issues this warning.

     The Court also finds disqualifying Ms. Mason would impose a

substantial hardship on Defendants. Ms. Mason has a unique expertise

within this case because of her extensive work for Defendants. She has

represented Defendants for five years in misclassification cases, leading

to a detailed knowledge of the relevant caselaw and facts. Essentially, it

would be impossible to replicate her knowledge. Plaintiffs say there are

other attorneys that could perform the same role, but any proposed ramp




                                    8
      Case 1:16-cv-04003-MLB Document 122 Filed 04/27/20 Page 9 of 10




up would be expensive for Defendants and given Ms. Mason’s past work,

less effective.

      In addition, there would be substantial hardship to Defendants

because of this case’s posture. The Court acknowledges discovery was

just beginning when Plaintiffs filed this motion.      But Plaintiffs had

served discovery requests and did not seek any sort of stay from the court.

There has now been both extensive discovery and substantial motions

practice, including three motions to dismiss and a motion for summary

judgment. (Dkts. 21; 32; 41; 56.) New counsel catching up to speed would

be a significant and unjustified burden to impose on Defendants. See

Bernocchi, 614 S.E.2d at 778 (“A client whose attorney is disqualified may

suffer the loss of time and money in finding new counsel and may lose

the benefit of its longtime specialized knowledge of its operations.”

(citation and quotation marks omitted)).

III. Conclusion

      The Court DENIES Plaintiffs’ Motion to Disqualify Defendants’

Counsel (Dkt. 79).




                                    9
Case 1:16-cv-04003-MLB Document 122 Filed 04/27/20 Page 10 of 10




SO ORDERED this 27th day of April, 2020.




                              10
